Citation Nr: 0624496	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  05-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina in which the RO denied the 
benefit sought on appeal.  The appellant is the widow of a 
veteran who had active duty from September 1950 to August 
1952 and who died in February 2004.  She appealed the August 
2004 rating decision to the BVA, and the RO referred the case 
to the Board for appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death discloses a need for further 
development prior to final appellate review.  In this case, 
the appellant essentially contends that the veteran's 
service-connected varicose veins caused blood clots to 
develop from his legs to his heart after a February 2004 
surgery for a total proctocolectomy with ileostomy; and that 
these blood clots caused the veteran's death. February 2004 
private medical records; April 2004 informal claim.  The 
Board finds that additional development in terms of 
clarification of an October 2004 VA medical opinion is 
necessary prior to final evaluation of this claim.  

In this case, the veteran's service medical records reveal 
that he was diagnosed with varicosities of both legs upon his 
separation from service. See August 1952 report of medical 
examination.  Service connection for varicosities of both 
legs was granted in February 1965. See February 1965 rating 
decision.  Post-service medical evidence show the veteran's 
varicose veins increased in severity over time, but were 
consistently determined to be superficial in nature.  
Specifically, medical records dated from January 1955 to 
March 1978 indicate that the veteran's deep circulation of 
the legs was found to be both normal and intact. See November 
1965 examination report, p. 2 (deep circulation was 
competent); March 1967 examination report, p. 2 (deep 
circulation appeared to be adequate); January 1975 medical 
examination report, p. 3 (phlebitis attacks found to be of a 
superficial nature, deep venous circulation seemed to be 
intact, and arterial circulation was normal); March 1975 
treatment report and October 1975 examination report, p. 2 
(veteran's veins were soft and non-tender without evidence of 
thrombosis and deep circulation was found to be competent and 
intact). 

Medical records dated from October 1999 to February 2004 
indicate that the veteran reported a history of deep vein 
thrombosis, without evidence of an actual diagnosis of deep 
vein thrombosis contained in the records.  Rather, the 
records reflect treatment for thrombosis of a superficial 
nature. See March 2002 VA medical records (veteran diagnosed 
with superficial thrombophlebitis); July 2002 VA medical 
records (ultrasound Doppler evaluation showed right leg 
superficial saphenous vein thrombus with superficial 
phlebitis without evidence of deep vein thrombus); October 
2002 compensation and pension examination report (veteran was 
diagnosed with bilateral superficial varicose veins in the 
lower parts of the leg bilaterally with some diminished 
arterial circulation to the right lower extremity that was 
determined to be adequate circulation support to that 
extremity).  

The remaining medical records contained in the claims file 
dated in February 2004 refer to the veteran's surgery for a 
total proctocolectomy with ileostomy and post-operative 
complications.  These records report that the veteran had a 
prior medical history of deep vein thrombosis for which he 
was on prophylaxis. See private medical records dated 
February 2, 2002 ("History of idiopathic deep vein 
thrombosis approximately 20 years ago").  The veteran's 
medical providers opined that the veteran was at an increased 
risk for perioperative deep venous thrombosis, which was why 
he was placed on prophylaxis. See February 2, 2002 
preoperative evaluation.  Following surgery, the veteran 
developed slight shortness of breath and atrial fibrillation. 
See February 12, 2002 discharge summary.  It was at that time 
that a CT angiogram revealed a large pulmonary embolus. Id.  
Thereafter, the veteran experienced systemic failure and 
unfortunately passed away. Id.  His death certificate listed 
the cause of his death as pulmonary insufficiency due to 
pulmonary embolus.  Other conditions contributing to death 
but not resulting in the underlying cause were listed as 
chronic obstructive pulmonary disease.  No autopsy was 
performed.  

The claims file contains two letters, one from a private 
medical provider who cared for the veteran during his 
February 2004 hospitalization and the other from a VA medical 
provider, that address the possible link between the 
veteran's varicose veins and the February 2004 development of 
a pulmonary embolism. See the April 2004 letter from J.W., 
M.D., F.C.C.P.; October 2004 VA medical opinion.  Both 
letters agree that the veteran's pulmonary embolism likely 
originated from the lower extremity venous system.  The VA 
examiner's statement further provides that the lower 
extremity venous system involved in almost all cases of 
pulmonary embolism is the deep venous system.  Together, 
these statements appear to indicate that the veteran's 
pulmonary embolism most likely came from a deep vein 
thrombosis that developed post-surgery. Dr. W.'s April 2004 
letter ("This pulmonary embolism likely originated from the 
lower extremity . . . "); October 2004 VA medical opinion 
("[T]he pulmonary embolism almost certainly came from the 
deep venous system of the lower extremities and/or pelvis . . 
.").  Thus, the question turns to whether the veteran's 
varicose veins disability either caused or contributed to the 
development of the veteran's post-surgery deep vein 
thrombosis. 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2005).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 3.312 
(c)(1).  

Both letters from the VA examiner and Dr. W. appear to 
indicate that it would be speculative to find that the 
veteran's varicose veins directly caused the development of 
deep vein thrombosis post-surgery.  Specifically, Dr. W. 
stated that it was impossible to make a direct link between 
the veteran's history of venous insufficiency and the 
pulmonary emboli that occurred postoperatively in his case. 
See Dr. W.'s April 2004 letter.  In his letter, the VA 
examiner noted the veteran's history of only superficial vein 
involvement without evidence of deep venous difficulties.  In 
view of this history, and the fact that the veteran's 
pulmonary embolism almost certainly came from the deep venous 
system, the examiner essentially reported that he could not 
relate the veteran's death to his service-connected varicose 
veins. October 2004 VA medical opinion 

As for the question of whether the veteran's service-
connected varicose veins substantially or materially 
contributed to the development of deep vein thrombosis post-
surgery, the Board finds that the VA opinion contained in the 
claims file is incomplete.  In his letter, Dr. W. essentially 
opined that the veteran's history of venous insufficiency and 
varicose vein might have contributed to the development of 
deep vein thrombosis.  Although provided with a copy of the 
claims file with Dr. W.'s statement and instructions from the 
RO, the VA examiner did not address the issue of 
contribution. See October 2004 VA memorandum requesting 
medical opinion.  For this reason, clarification of the 
October 2004 VA medical opinion is necessary in order for the 
VA examiner to provide an opinion as to whether it is as 
likely as not that the veteran's service-connected varicose 
veins disability contributed to the development of his post-
surgery deep vein thromboses taking into account the impact 
(or lack thereof) of the veteran's other medical disorders on 
the development of his post-surgery deep vein thrombosis.  

In addition, the February 2004 medical records show that the 
veteran was at an increased risk for perioperative deep 
venous thrombosis and had been placed on prophylaxis 
"because of a history of deep vein thrombosis and also 
[because of a] compression hose." See February 2, 2004 
private medical records.  However, as discussed above, deep 
vein thrombosis is not a condition documented in any of the 
veteran's pre-March 2002 medical records; and his post-March 
2002 records note this condition only in the context of a 
medical history provided by the veteran.  In light of this 
apparent inaccurate history, the examiner should address on 
remand whether the veteran was at an increased risk for 
postoperative deep venous thrombosis absent a history of deep 
vein thrombosis; and if so, the reasons why.  

Lastly, the Board observes that the veteran's medical records 
contained in the claims file reflect a significant gap of 
time from March 1978 to October 1999.  The AMC should request 
that the appellant provide any medical records pertaining to 
the treatment of the veteran's varicose veins during this 
period of time in an effort to corroborate the veteran's 
purported history of deep vein thrombosis.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C.; and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide, with respect to 
the appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), and in accordance 
with all recent interpretive case law. 

2.  The AMC should contact the appellant and 
request that she provide any medical records 
in her possession pertaining to the 
veteran's treatment for varicose veins from 
March 1978 to October 1999.  The appellant 
should also be informed, in the alternative, 
that she may obtain these records herself 
and submit them to the AMC or submit 
appropriate release forms to the VA in order 
to permit VA to obtain such.  

	3.  The AMC should refer the appellant's 
claims file to the examiner who provided the 
October 2004 VA medical opinion (if 
available), or another appropriately 
qualified examiner (preferably a vascular 
surgeon, cardiologist or pulmonologist, if 
available), to obtain clarification of the 
October 2004 opinion.  In this regard, the 
examiner should provide an opinion as to 
whether it is at least as likely as not the 
veteran's service-connected bilateral 
varicose veins contributed to the 
development of a post-surgery deep vein 
thrombosis in February 2004.  In answering 
this question, the examiner should be aware 
that in determining whether the service-
connected disability contributed to death 
(or in this case, contributed to the 
development of deep vein thrombosis that led 
to the development of an embolism that led 
to death), it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the production 
of death.  It is not sufficient to show that 
it casually shared in producing death, but 
rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312 (c)(1).  
If the examiner cannot provide an opinion as 
to this issue without resort to speculation, 
such should be clearly stated in the medical 
opinion.  

In responding to this inquiry, the examiner 
should be also asked to address the role, if 
any, of the veteran's other medical 
disorders on the development of post-surgery 
deep vein thrombosis; and whether the 
veteran was at an increased risk for 
postoperative deep venous thrombosis absent 
a pre-surgical history of deep vein 
thrombosis (as discussed above).  A complete 
rationale for all opinions and conclusions 
expressed should be given.  

When the development requested has been completed, the case 
should again be reviewed by the AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).


